894 So.2d 966 (2005)
STATE of Florida, Petitioner,
v.
Marilyn Holmes HERNDON, Respondent.
State of Florida, Petitioner,
v.
Thomas P. McCabe, Respondent.
State of Florida, Petitioner,
v.
Joe Alan Golan, Respondent.
State of Florida, Petitioner,
v.
Ernest Lee Hardy, Respondent.
State of Florida, Petitioner,
v.
Stephen Murphy, Respondent.
State of Florida, Petitioner,
v.
Domingo Sanchez, Respondent.
State of Florida, Petitioner,
v.
John Booream, Respondent.
State of Florida, Petitioner,
v.
Jeanne Barber, Respondent.
State of Florida, Petitioner,
v.
Scott W. Karo, Respondent.
State of Florida, Petitioner,
v.
William F. Gilbert, Respondent.
State of Florida, Petitioner,
v.
Thomas Mills, Respondent.
State of Florida, Petitioner,
v.
Alec Ricardo Reeves, Respondent.
State of Florida, Petitioner,
v.
Phillip Wright, Respondent.
State of Florida, Petitioner,
v.
Catherine W. Gregory, Respondent.
State of Florida, Petitioner,
v.
Michal Keinz, Respondent.
State of Florida, Petitioner,
v.
Lawrence Staley, Respondent.
State of Florida, Petitioner,
v.
Alfredo Padilla, Jr., Respondent.
State of Florida, Petitioner,
v.
Michael Warren Trumbower, Respondent.
State of Florida, Petitioner,
v.
Raymond Lynn, Respondent.
State of Florida, Petitioner,
v.
Reginald Henry, Respondent.
State of Florida, Petitioner,
v.
Joseph Jones, Respondent.
State of Florida, Petitioner,
v.
Melissa J. Smiley, Respondent.
State of Florida, Petitioner,
v.
Justin Murray, Respondent.
State of Florida, Petitioner,
v.
Orlando Adams, Respondent.
State of Florida, Petitioner,
v.
Richard Williams, Respondent.
Nos. SC03-828, SC03-912, SC03-928, SC03-929, SC03-930, SC03-937, SC03-941, SC03-962, SC03-972, SC03-993, SC03-994, SC03-1015, SC03-1163, SC03-1189, SC03-1386, SC03-1404, SC03-1406, SC03-1407, SC03-1807, SC03-1910, SC03-2036, SC03-2051, SC03-2284, SC03-2293, SC04-585.
Supreme Court of Florida.
February 17, 2005.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL, Robert J. Krauss, Chief Assistant Attorney General, Katherine V. Blanco, Senior Assistant Attorney General, Tonja Rene Vickers, C. Suzanne Bechard, Susan D. Dunlevy Ronald Napolitano, Dale E. Tarpley, Deena DeGenova, Ronald Napolitano and Katherine Coombs Cline, Assistant Attorneys General, Tampa, FL, for Petitioner.
Marilyn Holmes Herndon, Pro se, Riverview, FL, Douglas E. Walker of Holland and Knight, LLP, Orlando, FL, Joe Alan Golan, Pro se, Lakeland, FL, Ernest L. Hardy, Pro se, Belle Glade, FL, Stephen Murphy, Pro se, Avon Park, FL, Domingo Sanchez, Pro se, Pensacola, FL, James Marion Moorman, Public Defender, Allyn M. Giambalvo William L. Sharwell, Timothy J. Ferreri, Megan Olson, Judith Ellis, Steven L. Bolotin and Robert D. Rosen, Assistant Public Defenders, James C. Banks, Special Assistant Public Defenders, Tenth Judicial Circuit, Bartow, FL, Alexander Dombrowsky, Tallahassee, FL, Jeanne Barber, Pro se, Clearwater, FL, Scott W. Karo, Pro se, Arcadia, FL, William F. Gilbert, Pro se, St. Petersburg, FL, Thomas Mills, Pro se, Largo, FL, David R. Carmichael of Franklin and Carmichael, Bartow, FL, Alfredo Padilla, Jr., Pro se, Bowling Green, FL, John S. Lynch, Bartow, FL, Richard Williams, Pro se, Bellview, FL, for Respondents.
*968 PARIENTE, C.J.
We have the decisions in each of these cases for review, based on express and direct conflict or certified conflict with a decision of this Court or another district court. We have jurisdiction. See art. V, § 3(b)(3), (4), Fla. Const. We accept jurisdiction, consolidate these cases for purposes of this opinion, summarily quash the decisions of the Second District Court of Appeal, and remand for reconsideration in light of our decisions in Franklin v. State, 887 So.2d 1063 (Fla.2004), and State v. Green, 887 So.2d 1089 (Fla.2004). We decline to address the additional issues, including those relating to resentencing, raised in several of these cases.
It is so ordered.
WELLS, ANSTEAD, LEWIS, CANTERO, and BELL, JJ., concur.
QUINCE, J., dissents with an opinion.
QUINCE, J., dissenting.
I dissent for the same reasons expressed in my dissenting opinions in Franklin v. State, 887 So.2d 1063, 1086-88 (Fla.2004), and State v. Green, 887 So.2d 1089, 1090 (Fla.2004).